Citation Nr: 1103835	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

2.  Entitlement to service connection for boils.

3.  Entitlement to an initial evaluation in excess of 60 percent 
for Meniere's Disease, with hearing loss and tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for 
angioneurotic edema.

5.  Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a recurrent right ankle sprain.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture.

9.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU) prior to June 15, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1969 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and July 2008 decisions by the 
Wichita, Kansas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  

The August 2005 decision granted service connection for Meniere's 
Disease, rated 60 percent disabling from September 10, 2001.  The 
Veteran initiated an appeal of the assigned evaluation, alleging 
that the condition rendered him unemployable.  While the RO 
correctly interpreted this as a claim for a finding of TDIU, it 
incorrectly determined that the allegation was not a valid Notice 
of Disagreement (NOD) with the evaluation assigned for Meniere's 
Disease.  A claim for increased rating and a claim for TDIU are 
legally identical and inseparable.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The Veteran must therefore be considered to 
have pursued his appeal with regard to the evaluation for 
Meniere's Disease continually since the August 2005 decision 
which assigned the initial evaluation.

Further, as he has alleged he cannot work due to his disabilities 
since filing his initial claim of service connection for 
Meniere's Disease in 2001, a claim for TDIU must also have been 
considered since that time.  While a June 2007 decision did grant 
TDIU effective June 15, 2006, the question of legal entitlement 
to TDIU prior to that date was never addressed, as VA still 
considered TDIU and increase allegations to be separate claims.  
In light of the Rice decision, supra, the Veteran's ongoing 
appeal for increased evaluation for the period prior to June 15, 
2006, must also be considered an appeal for TDIU prior to that 
date.  The June 2007 decision granting TDIU was, in effect, a 
partial grant of a benefit sought on appeal, and the earlier 
portion of the appellate period remains on appeal and is now 
before the Board.

The July 2008 rating decision denied entitlement to service 
connection for diabetes and boils, and denied increased 
evaluations for the service connected left knee, right knee, 
right ankle, left wrist, and angioneurotic edema disabilities.

The issue of service connection for boils and entitlement to TDIU 
prior to June 15, 2006, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not first manifested on 
active duty or during the first post-service year; the Veteran 
was not exposed to herbicides, and the preponderance of the 
evidence is against a finding that diabetes is related to 
military service.

2.  Meniere's Disease is not manifested by more than one vertigo 
attack a week.

3.  Angioneurotic attacks do not occur more than four times a 
year; there is no laryngeal involvement.

4.  Left knee arthritis is manifested by x-ray evidence of 
degenerative changes without loss of range of motion; pain is 
noted at the extremes of motion, and the joint is stable.

5.  Right knee arthritis is manifested by x-ray evidence of 
degenerative changes without loss of range of motion; pain is 
noted at the extremes of motion, and the joint is stable.

6.  Residuals of a right ankle sprain are manifested by x-ray 
evidence of degenerative changes and slight limitation of motion 
in plantar flexion to 40 degrees due to pain.

7.  Residuals of a left wrist fracture are manifested by x-ray 
evidence of degenerative changes and slight impairment of motion 
in palmar flexion to 55 degrees and dorsiflexion to 50 degrees 
due to pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an evaluation in excess of 60 percent for 
Meniere's Syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 4.1, 4.3, 4.7, 
4.87, Diagnostic Code 6205 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
angioneurotic edema have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7118 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5260, and 5261 (2010).

5.  The criteria for an evaluation in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5260, and 5261 (2010).

6.  The criteria for an evaluation in excess of 10 percent for 
residuals of a recurrent right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.312, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003 and 5271 
(2010).

7.  The criteria for an evaluation in excess of 10 percent for 
residuals of a left wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.312, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003 and 5215 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  With regard to Meniere's Disease, the 
appeal arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore required 
regarding that issue. 

With regard to the remaining issues decided here, October 2007, 
April 2008, and October 2008 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and private treatment records have been obtained by VA 
or submitted by the Veteran.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Veteran has not indicated, and the record does not 
contain evidence, that he is in receipt of disability benefits 
from the Social Security Administration.  38 C.F.R. § 3.159 (c) 
(2).  VA examinations were conducted, and opinions were obtained 
in January 2008; the Veteran has not argued, and the record does 
not reflect, that these are inadequate for adjudication.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  The examiners made all required findings for rating 
purposes; although he has alleged worsening of his disabilities 
since that time, he has failed to allege or demonstrate how they 
are worse, and ongoing treatment records fail to support his 
allegations.  More recent findings from examiners are not 
required.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Diabetes mellitus 
is a listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).

Type II diabetes is also a presumptive condition for herbicide 
exposed Veterans; the condition may arise at any time after 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he was exposed to herbicides while 
serving in Korea along the demilitarized zone (DMZ).  He does not 
allege, and the record does not reflect, any evidence of service 
in Vietnam, which would trigger a presumption of herbicide 
exposure.  38 C.F.R. § 3.307.

VA has established that herbicides were in fact used in Korea 
along the DMZ for a short period from April 1968 to July 1969.  
VA Adjudication Policy and Procedures Manual M21-1MR, 
IV.ii.2.C.10.p.  As the Veteran did not even enter into active 
duty service until September 1969, it is impossible for him to 
have been exposed on active duty in Korea.  There is no 
allegation or evidence of actual handling of herbicides at any 
time.  In short, the Veteran was not exposed to herbicides on 
active duty, and any presumptions for herbicide exposed Veterans 
are not applicable here.

The Veteran has alternatively alleged that diabetes mellitus was 
first manifested in or very soon after active duty service, but 
was not diagnosed.  A review of service treatment records from 
his active duty period reveals no findings or complaints related 
to diabetes or elevated blood sugars.  Urinalysis was similarly 
normal.  No diagnosis of diabetes or even a pre-diabetic glucose 
intolerance condition was reported by any medical professional in 
service.

Moreover, there is no evidence that diabetes was manifested, but 
undiagnosed, within the first post service year.  The Veteran, 
through his representative, has alleged that he was diagnosed 
with diabetes in 1984, but private and VA treatment records show 
no such diagnosis as of 1996.  The first reference to diabetes in 
private medical records was in August 2001, during an initial 
evaluation for vertigo.  Although diabetes was listed as a 
diagnosis, the doctor stated that the Veteran informed him that 
another doctor had told him he was not diabetic, but needed to 
continue to exercise and eat better.  During a cardiovascular 
evaluation in April 2002, a doctor noted a family history of 
diabetes, but stated clearly that the Veteran was not diabetic.  
Lab tests show that during this period the Veteran's blood sugar 
was high; in October 2005, the same doctor listed a diagnosis of 
diabetes as a factor in another cardiovascular evaluation.  The 
first notation of diabetes in VA records is in June 2006; prior 
to that blood tests were reported to be normal.  It appears the 
Veteran was, at worst, a borderline diabetic from 2000 forward.

Even accepting the Veteran's assertion that diabetes was first 
diagnosed in 1984, despite the clear contradictions in 
contemporaneous medical records, such is well outside the one 
year presumptive period for service connection of a chronic 
disease.  The Veteran separated from active duty service in 
December 1977.  Further, although the Veteran and his 
representative have stated their belief in the possibility that 
diabetes may have begun in service, there is not a shred of 
supporting lay or medical evidence in support of that belief.

The preponderance of the evidence is against the Veteran's claim; 
there is no doubt to be resolved.  Service connection for 
diabetes mellitus is not warranted.

III.  Evaluation of Service Connected Disabilities

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Meniere's Disease

Meniere's Disease is currently evaluated under Code 6205, which 
provides that a 60 percent evaluation is assigned for hearing 
impairment with attacks of vertigo and cerebellar gait occurring 
from one to four times a month, with or without tinnitus.  A 100 
percent schedular evaluation is warranted where there is hearing 
impairment with attacks of vertigo and cerebellar gait occurring 
more than once weekly, with or without tinnitus.

It is not disputed that the Veteran's Meniere's Disease is 
manifested by hearing loss and tinnitus, with periodic attacks of 
vertigo.  The question is how frequently these attacks occur.

Dr. BEZ, a private physician, noted in September 2001 that the 
Veteran had been seen in the emergency room twice in the past 
month for vertigo.  In June 2006, the doctor reported that the 
Veteran had been doing "all right" until March 2006, when he 
had a day-long bout of vertigo.  Since then he had been unsteady 
with intermittent episodes of vertigo.  In a June 2006 statement, 
Dr. BEZ described the condition as "episodic."

At a June 2003 VA examination, the Veteran stated that he 
experienced episodes of vertigo approximately once a week, 
accompanied by tinnitus.  At an August 2003 VA examination, he 
reported that he had vertigo, nausea and vomiting, and pain three 
to four times a month.  Each episode lasted for two to three 
days.

A VA neurology consultation note dated in July 2006 indicates 
that the Veteran reported that from 1999 to 2000 he experienced 
Meniere's symptoms once a month.  At present, he had vertigo, 
nausea, and vomiting once every two weeks.

The Veteran was seen at the KU Medical Center in August 2006 for 
evaluation of Meniere's Disease.  He reported that, since March 
of that year, he had been having "a lot of trouble" with left 
ear pressure and tinnitus, followed by a spell of vertigo.  
Symptoms occurred daily.  The condition was described as 
"intractable" and "debilitating."  In October 2006, two weeks 
after a left ear labyrinthectomy, the Veteran stated that his 
vertigo had "dramatically improved."

VA treatment records reflect that in August 2007, the Veteran 
reported that while he still had tinnitus following his surgery, 
his dizziness and nausea were improved.  The following month, he 
stated that the improvement he described meant that his dizziness 
no longer caused daily vomiting, but he still did have 
"frequent" dizzy spells.  The doctor characterized the 
improvement as mild.  In October 2007 the Veteran stated that his 
severe dizziness had persisted since his surgery.  

At a January 2008 VA examination, the examiner reviewed the 
Veteran's VA medical records; the complete claims file was not 
available.  The Veteran reported that since service he 
experienced hearing loss, tinnitus, vertigo, and nausea and 
vomiting.  Following his October 2006 surgery, the nausea and 
vomiting had improved, but he had worsening of balance (to 
include several falls), headaches, nightmares, decreased 
concentration, and worsening tinnitus.  He stated he had vertigo 
and dizziness on a weekly basis, lasting for several hours.  He 
stated his balance and gait difficulties were constant.  The 
Meniere's Disease had, in the opinion of the doctor, a 
significant impact on the Veteran's occupational function.

In June 2008, the Veteran was contacted by telephone; he informed 
VA that he had one or two attacks of vertigo a week, lasting from 
hours to days.  The contact was initiated to clarify findings on 
the January 2008 examination report.

In an October 2008 VA treatment note, the Veteran reported that 
he had vertigo in the past, with dizziness, vomiting, and 
imbalance, but this had improved following his ear surgery.  He 
did, however, report a "sensation of imbalance" when walking.

In describing the frequency of his attacks of vertigo, the 
Veteran has most consistently stated they were weekly (or the 
equivalent 3 or 4 times a month).  Although he alleged worsening 
of symptoms as of March 2006, and told surgeons in October 2006 
that he had daily problems, VA treatment records contradict this; 
reflecting reports of an episode every two weeks.  Following 
surgery, he has been inconsistent and contradictory in his 
reports.  He has stated the improvement he experienced was 
"dramatic" and that he saw only minor changes.  Attacks were 
frequent, or weekly, or twice weekly.  

Ongoing VA treatment records reveal long periods of time with no 
reports of vertigo complaints, particularly recently.  When 
treating doctors do make note of the Meniere's problems, the 
Veteran appears to have downplayed the severity and frequency.  
When the Veteran is aware that he is being evaluated for 
compensation purposes, his complaints appear to escalate.  The 
Veteran is not a reliable historian.  While he is competent to 
report the vertigo and dizziness he experiences, the wide 
variation of his descriptions, over short periods of time, and 
the lack of corroborating treatment findings, undermines his 
credibility.

The credible and competent evidence of record establishes that 
the veteran experiences, on average, one vertigo attack a week, 
and over some periods less.  As a total schedular evaluation 
requires more than one attack per week, the criteria for an 
increased evaluation have not been met.  To the extent the 
Veteran argues that the disability picture more closely 
approximates the criteria for a total disability evaluation, such 
is true only if his inconsistent, uncorroborated, and 
contradictory lay statements are accepted.  They are not.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An initial evaluation in excess of 60 
percent for Meniere's Disease is not warranted.  

The Board has considered whether the Veteran would be better 
served by assignment of separate evaluations for the component 
disabilities of Meniere's Disease, including tinnitus, hearing 
loss, and vertigo, but the combined evaluations would total less 
than the current 60 percent.  38 C.F.R. § 4.25.  Code 6205 does 
not permit simultaneous evaluation under it and any component 
disability.  38 C.F.R. § 4.87, Code 6205, Note.

B.  Angioneurotic Edema

The condition was first manifested during a period of active duty 
training with the Army National Guard in 1982, following a 
suspected bug bite.  Service connection was granted in a January 
1999 decision, and a 10 percent evaluation was assigned effective 
October 16, 1995.  

The criteria for evaluation of the condition, under Code 7118, 
were amended effective in November 1996.  Only the current 
criteria are applicable here, as no increase can be granted under 
the older criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Code 7118 currently provides a 10 percent evaluation for attacks 
without laryngeal involvement lasting one to seven days and 
occurring two to four times a year.  Attacks without laryngeal 
involvement lasting one to seven days and occurring five to eight 
times a year, or attacks with laryngeal involvement of any 
duration occurring once or twice a year are rated 20 percent 
disabling.  A 40 percent evaluation is assigned for attacks 
without laryngeal involvement lasting one to seven days or longer 
and occurring more than eight times a year, or; attacks with 
laryngeal involvement of any duration occurring more than twice a 
year.  38 C.F.R. § 4.104, Code 7118.

Angioneurotic edema, also known as angioedema, is vascular 
swelling in the deep dermis.  Essentially, it is hives in a lower 
layer of the skin.  Dorland's Illustrated Medical Dictionary 83 
(30th Ed. 2003).

Private and VA treatment records from 2001 to 2009 reveal no 
complaints of or treatment for such swelling.  No episodes of 
such are reported as part of his medical history, and VA records 
do not show a current diagnosis among the active problems he is 
treated for.  There is no indication of current or intermittent 
use of steroids or adrenalin, his reported past treatments.  

At a January 2008 VA examination, at which the claims file was 
not available for review, the Veteran reported that he first 
started having a problem with a rash and swelling in 1974.  He 
intermittently had swelling of his throat, and hives.  He was 
given a steroid, but instead took Benadryl.  He reported that a 
dermatologist related his problems to herbicide exposure.  
Currently, the veteran reported episodic outbreaks, with symptoms 
relieved by Benadryl.  He reported associated pain in his feet 
and stated he was unable to walk.  Attacks occurred every two 
weeks and lasted about 24 hours; the last occurrence was a week 
prior.  He stated he required treatment approximately 20 times 
over the past year.  In June 2008, in response to a phone call 
from VA to clarify the examination report, the Veteran stated 
that he had attacks one to two times a week, without laryngeal 
involvement.  Over the past year, he had required emergency room 
treatment for involvement of the larynx.

As was discussed above, the Veteran, though competent to report 
attacks he experiences, is not a reliable or credible historian.  
While he reports repeated occurrences of angioedema, including 
treatment with steroids, treatment records are negative for any 
corroborating findings or notations.  There is no documentation 
of the alleged prescriptions or reports of attacks.  The Veteran 
has not submitted documentation of his alleged emergency room 
treatment, despite repeated VA requests for all relevant records 
or releases to permit VA to assist in obtaining such.  

Further, the lower extremity symptoms of swelling and pain he 
describes are clearly identified in treatment records as related 
to nonservice connected peripheral vascular disease and 
associated claudication.   While such are documented, they are 
not considered in the assigned evaluation because they are 
associated with a different, nonservice connected condition.

In short, there is no credible evidence of record showing any 
occurrence or attack of angioneurotic edema for many years.  The 
Veteran's January and June 2008 statements either concern a 
different condition, or are contradicted by ongoing treatment 
records.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An initial evaluation in excess of 10 
percent for angioneurotic edema is not warranted.  

C.  Left and Right Knee Arthritis

As the analyses for these conditions are substantially similar, 
they are discussed together.  

VA treatment records reveal continued use of pain medications in 
connection with complaints of progressive lower extremity pain.  
The Veteran reported pain in his knees; x-rays confirmed the 
presence of degenerative changes.  Doctors attributed a portion 
of the pain to nonservice connected circulatory problems, with 
claudication.

A VA examination was conducted in January 2008; although the 
claims folder was not available, the examiner did review VA 
treatment records.  The Veteran complained of bilateral knee pain 
and swelling.  He used pain medication, but alleges that his 
conditions were worsening.  He reported limitations in standing 
and walking for extended periods.  He subjectively described 
giving way and instability bilaterally, as well as pain, 
weakness, stiffness, and swelling.  He had flare-ups on a weekly 
basis.  Range of motion for the right and left knees was from 0 
degrees extension to 145 degrees flexion.  Pain was noted at the 
end of the range in flexion, bilaterally.  Crepitus was present, 
and the examiner stated motion was painful.  Objectively, the 
knee joints were stable.  X-rays again confirmed degenerative 
changes of the knees.

Numerous Diagnostic Codes may potentially be applied for 
disabilities of the knee. All have been considered.  There is no 
ankylosis to permit evaluation under Code 5256, nor is there any 
competent evidence of recurrent subluxation or instability under 
Code 5257.  The Veteran reports a sensation of "giving way," but 
objective testing shows the knees to be stable.  No meniscal 
involvement is shown with respect to either knee, and so Codes 
5258 and 5259 are not for application. Code 5262, for impairment 
of the tibia and fibula, is inapplicable in the absence of any 
fracture or damage to the bones of the leg, and there is no 
showing of hyperextension of the knee warranting evaluation under 
Code 5263 for genu recurvatum.  38 C.F.R. § 4.71a.

Both knees are currently evaluated as 10 percent disabling under 
Code 5010, for traumatic arthritis.  This Code directs that the 
criteria under Code 5003 be applied. Code 5003, for degenerative 
arthritis, provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When there is limitation 
of motion of the specific joint or joints that is compensable (10 
percent or higher) under the appropriate diagnostic codes, the 
compensable limitation of motion should be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a. 

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  The 
knees are major joints.  38 C.F.R. § 4.45(f).

Note (1) to 38 C.F.R. § 4.71a provides that the 20 pct and 10 pct 
ratings based on X-ray findings will not be combined with ratings 
based on limitation of motion.  Note (2) provides that the 20 
percent and 10 percent ratings based on X-ray findings, above, 
will not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003.

In evaluating any disability on the basis of limitation of 
motion, VA must consider the actual degree of functional 
impairment imposed by pain, incoordination, weakness, fatigue, 
and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The disability picture presented in the right and left knees 
demonstrates full 0 to 145 degree ranges of motion bilaterally.  
While the motion is apparently painful by subjective report, that 
pain does not cause any additional limitation of function even on 
repeated movement.  Evaluation under either Code 5260 or 5261, 
for limitation of motion in flexion or extension, respectively, 
is not appropriate. For both the left and right knees, evaluation 
under Code 5003 remains appropriate.

Code 5003 provides a higher 20 percent evaluation only for 
combinations of joints. As the Veteran already has in excess of a 
20 percent evaluation for his knee joints combined, when the 
bilateral factor under 38 C.F.R. § 4.26 is considered, there is 
no advantage to the Veteran in rating his bilateral knee 
arthritis as a single disability entity.

In the absence of any compensable limitation of motion of either 
the left or right knees, an evaluation in excess of 10 percent 
for either is not warranted.  The preponderance of the evidence 
is against the claim; there is no doubt to be resolved.




D.  Right Ankle

VA treatment records demonstrate continued complaints of right 
ankle pain, treated with use of pain medications.  The Veteran 
reported progressive worsening of his pain, and alleged that the 
ankle problems were aggravating his knees.

At the January 2008 VA examination, the Veteran complained of 
right ankle pain since service.  He had not fractured the ankle, 
but had numerous recurrent sprains.  He limped with ambulation, 
and at times used a cane or worn a brace.  He complained of 
giving way and instability in the ankle, as well as pain, 
stiffness, and weakness.  He reported weekly flare-ups with 
increased pain, swelling, and tenderness.  An antalgic gait was 
verified by the examiner.  Dorsiflexion of the ankle was limited 
to 20 degrees of active motion by pain, and plantar flexion was 
limited to 40 degrees.  While motion was painful, there was no 
objective evidence of instability and tendon abnormality, and 
repetitive motion did not cause additional functional impairment.  
X-rays showed degenerative changes of the right ankle. 

The Veteran is currently rated as 10 percent disabled by the 
recurrent right ankle condition under the criteria of Code 5003, 
for x-ray evidence of degenerative changes with some painful 
limitation of motion.  As was discussed above with respect to the 
knees, there is no advantage to the Veteran in assigning a 
higher, 20 percent evaluation under this Code, as such would 
require combination with the arthritis in other joints and reduce 
his overall evaluation.

Assignment of a higher evaluation under an ankle-specific Code 
has been considered.  Code 5270, for ankylosis, is not applicable 
in the absence of any finding of that condition.  Code 5271 
provides a 10 percent evaluation for moderate ankle limitation of 
motion, while a 20 percent evaluation is assigned for marked 
limited motion, which is not demonstrated.  38 C.F.R. § 4.71a.

Testing does demonstrate a loss of 10 degrees of motion in 
plantar flexion in the right ankle; dorsiflexion is still 
considered normal.  The loss of 10 degrees amounts to a loss of 
1/5 of the normal range of motion in that direction, and cannot 
be considered to rise to the level of marked, or even moderate, 
limitation of motion.  As the limitation of motion is not 
compensable under Code 5271, continued evaluation under Code 5003 
is warranted.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An evaluation in excess of 10 percent 
for residuals of a recurrent right ankle sprain is not warranted.

E.  Left Wrist

As with the knees and ankle, VA treatment records reflect 
continued use of pain medications for complaints of progressive 
left wrist pain.  

At the January 2008 VA examination, the Veteran reported 
worsening pain of the left wrist, with radiation up the arm.  He 
also reported swelling, weakness, and stiffness.  The Veteran was 
right handed.  Range of motion was measured as 45 degrees of 
ulnar deviation, 20 degrees of radial deviation, 50 degrees of 
dorsiflexion, and 55 degrees of palmar flexion.  Motion was 
painful, but repetitive motion did not cause additional 
functional impairment.  X-rays showed the old fracture and 
current degenerative changes.  

The Veteran is currently rated as 10 percent disabled by the left 
wrist disability under the criteria of Code 5003, for x-ray 
evidence of degenerative changes with some painful limitation of 
motion.  As was discussed above, there is no advantage to the 
Veteran in assigning a higher, 20 percent evaluation under this 
Code, as such would require combination with the arthritis in 
other joints and reduce his overall evaluation.

Codes 5214 and 5215 provide criteria for evaluation of wrist 
disabilities.  Code 5214 is based on ankylosis, which is not 
present here and hence is inapplicable.  Under Code 5215, a 10 
percent evaluation is assigned for dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  The 
measured ranges of motion are well in excess of these benchmarks, 
even upon consideration of functional impairment due to pain and 
the other DeLuca factors.  No compensable evaluation is warranted 
under Code 5215, and a continued rating under Code 5003 is 
appropriate.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An evaluation in excess of 10 percent 
for residuals of a left wrist fracture is not warranted.

F.  Extraschedular Evaluation

The Veteran has argued that assignment of extraschedular 
evaluations is warranted in light of the degree of actual 
functional and occupational impact from his various service 
connected disabilities.  Consideration has been to whether the 
schedular evaluation is inadequate, requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required. 
In light of the failure to meet the first part of the Thun test, 
consideration of factors such as excessive hospitalization or 
marked interference with employment with respect to each 
individual disability is not required.


ORDER

Service connection for diabetes mellitus, type II, is denied.

An initial evaluation in excess of 60 percent for Meniere's 
Disease, with hearing loss and tinnitus, is denied.

An evaluation in excess of 10 percent for angioneurotic edema is 
denied.

An evaluation in excess of 10 percent for left knee arthritis is 
denied.

An evaluation in excess of 10 percent for right knee arthritis is 
denied.

An evaluation in excess of 10 percent for residuals of a 
recurrent right ankle sprain is denied.

An evaluation in excess of 10 percent for residuals of a left 
wrist fracture is denied.


REMAND

Remand is required with respect to the claims of service 
connection for boils and entitlement to TDIU prior to June 15, 
2006.

I.  Boils

Service treatment records show the occurrence of boils on one 
occasion while the Veteran was on active duty.  The Veteran 
reports that this has been a recurrent problem, and post service 
medical records verify his allegations.  VA doctors have noted a 
chronic problem with furuncle growth requiring periodic 
treatment.

Where there is a current disability, evidence of a disease or 
injury in service, and some reasonable indication, however 
slight, of a nexus between them, a VA examination is required to 
obtain a medical opinion as part of VA's duty to assist.  
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
On remand, examination must be accomplished and an adequate 
medical opinion obtained.

II.  TDIU prior to June 15, 2006

The RO awarded TDIU effective June 15, 2006; the assigned 
effective date reflects the receipt of a free standing claim for 
TDIU.  However, as was discussed above, current legal precedent 
requires VA to consider any claim where there is an allegation or 
evidence of unemployment to be a claim for TDIU.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Veteran's appeal for 
increased evaluation for his Meniere's Disease and other 
disabilities, dating back to 2001, therefore includes a claim for 
TDIU.

The RO has not yet adjudicated the claim for TDIU prior to June 
15, 2006 on the merits.  In order to ensure that the Veteran has 
a full and fair opportunity to present any relevant evidence and 
argument, and to respond to any negative findings by VA, due 
process concerns require remand of the issue for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center in Kansas City and all 
associated clinics and hospitals, as well as 
any other VA facility identified by the 
Veteran or in the record.

2.  Schedule the Veteran for a VA skin 
examination; the claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify any condition 
manifested by boils, and opine as to whether 
it is at least as likely as not that such is 
related to service.  The in-service 
occurrence of boils, and the Veteran's 
reports of recurrence, must be addressed.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Adjudicate the outstanding appellate 
issue of entitlement to TDIU prior to June 
15, 2006.  

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


